Citation Nr: 0629925	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1981 to January 2001.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2001 by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision-remand dated in October 2005, the Board decided 
other issues and remanded the issues listed on the title page 
of this decision for development action.  The case was 
returned to the Board in June 2006.

In May 2006, on VA Form 8, Certification Of Appeal, the RO 
listed an issue of entitlement to an increased disability 
rating for lumbar spondylosis.  "Spondylosis" is a general 
term for degenerative changes due to osteoarthritis.  See 
Dorland's Illustrated Medical Dictionary (Dorland's) 1564 
(28th ed., 1994).  In the April 2001 rating decision, the RO 
granted entitlement to service connection for lumbar 
spondylosis and lumbar scoliosis.  "Scoliosis" is an 
appreciable lateral deviation in the normally straight 
vertical line of the spine.  See Dorland's at 1497.  However, 
one remand order of the Board's October 2005 decision-remand 
noted (on page 24 of the decision-remand) that there were 
contradictory medical findings of record as to the correct 
diagnosis of the veteran's service-connected back disability 
and directed that the veteran be afforded a VA examination by 
a physician who would determine the "nature and extent" of 
the veteran's current low back disability.  The VA physician 
who conducted an orthopedic examination of the veteran in 
January 2006 reviewed all pertinent medical evidence of 
record concerning the veteran's low back, to include earlier 
diagnostic and imaging studies, reviewed VA lumbosacral X-
rays taken in January 2006 at his order, performed the 
clinical examination, and reported that the appropriate 
diagnosis is chronic, recurrent lumbar strain.  Accordingly, 
the Board finds that the veteran's service-connected lumbar 
spine disability is most accurately characterized as chronic 
lumbar strain and the increased rating issue on appeal is as 
stated on the title page of this decision.            

In a statement dated in June 2001 the veteran filed a claim 
for service connection for tinnitus.  In a statement dated in 
December 2005, the veteran stated he had mentioned the 
ringing in his ears to several VA doctors and specialists 
since his retirement but that this had not yet been addressed 
in 5 years of paperwork.  This matter is referred to the RO 
for adjudication.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
diagnosis of a disorder 
or abnormality of the veteran's right knee.

2.  There is no competent medical or audiological evidence of 
record of a diagnosis of current hearing loss disability 
under VA standards.

3.  Prior to September 26, 2003, the veteran's lumbar spine 
disability was primarily manifested by occasional functional 
loss due to low back pain and no more than slight limitation 
of forward flexion of the lumbosacral spine, without evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.

4.  From September 26, 2003, the veteran's lumbar spine 
disability has been  primarily manifested by flare-ups of low 
back pain which occasionally interfere with the veteran's 
ability to perform workplace tasks, with no showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees and no showing of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  




CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005); 
Rabideau  v. Derwinski, 2 Vet. App. 141, 143 (1992).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2006).   

3.  The criteria for an evaluation of 20 percent for chronic 
lumbar strain/sprain are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003); 38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in October 2005 and January 2006 by the AMC 
satisfied the statutory and regulatory duty to notify 
provisions.  There is no indication in the record that 
additional evidence material to the two service connection 
issues decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claim decided herein.  

The RO initially adjudicated the veteran's claims on appeal 
before he was provided notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA notice provided to 
the veteran in 2005 and 2006 by the RO was the kind of 
remedial notice which the United States Court of Appeals for 
Veterans Claims (Court) found in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), to be permissible under the applicable 
statute and regulations.  In view of the fact that the 
veteran's claims were readjudicated after he had been 
provided proper notice, and he has had ample opportunity to 
submit evidence and argument in support of the claims decided 
herein, the timing of the VCAA notice provided to the veteran 
was in no way prejudicial to him.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

When arthritis or an organic disease of the nervous system, 
to include sensorineural hearing loss, is manifested to a 
compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2006). 

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

Right Knee 

The veteran's service medical records are entirely negative 
for any complaint of an injury to the veteran's right knee or 
for any treatment of right knee symptoms.

At a VA medical examination in August 2000, no pathology of 
the right knee which would warrant a diagnosis was found.  
The veteran was afforded a VA orthopedic examination in 
January 2006.  The physician who performed a clinical 
examination of the veteran's right knee in January 2006 and 
reviewed the reports of diagnostic and imaging studies of the 
veteran's right knee during the appeal period reported that 
he found no pathology of the right knee and that the veteran 
has a normal right knee.

There is no competent medical evidence of record of a 
diagnosis of a disorder 
or abnormality of the veteran's right knee, so he is not 
entitled to service 
connection for a right knee disability, and his claim for 
that benefit must be denied.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005); Rabideau, supra.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Audiometric testing of the veteran's hearing status 
documented in his service medical records did not show 
hearing loss disability for VA compensation purposes in 
either ear, and neither did a VA audiological examination in 
August 2000. 

The veteran was afforded a VA audiological examination in 
January 2006.  The audiologist who tested the veteran's 
hearing status at that time reported that the veteran's 
auditory acuity for VA compensation purposes is normal, that 
is, the veteran does not have hearing loss disability in 
either ear under VA standards.  There is thus no competent 
medical or audiological evidence of record of a diagnosis of 
current hearing loss disability under VA standards in the 
case of the veteran.  He is, therefore, not entitled to 
service connection for bilateral hearing loss, and his claim 
for that benefit must be denied.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).      



Lumbar Spine Disability

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The veteran's appeal for an increased disability rating is 
from the initial rating that granted service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this diagnostic code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of a listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
diagnostic code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):   

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

Considering the claim on appeal for an evaluation in excess 
of 10 percent for a lumbar spine disability now 
characterized, as noted in the Introduction, as chronic 
lumbar strain [or sprain], the Board first notes that there 
is no diagnosis of record by any physician of osteoarthritis 
of the veteran's lumbar spine or lumbosacral spine, and there 
is no diagnosis of record of disc pathology such as 
intervertebral disc disease or degenerative disc disease of 
the veteran's lumbosacral spine.  In this regard, it is noted 
that a VA staff radiologist read an MRI of the veteran's 
lumbar spine in March 2002 to show only some small Schmorl's 
nodes at L-3 and L-5, with no evidence of protrusion of a 
disc or of significant bulging of any disc of the veteran's 
lower spine.  A "Schmorl's node" is an irregular or 
hemispherical bone defect in the upper or lower margin of the 
body of a vertebra.  See Dorland's at 1143.  Therefore, the 
Board finds that it is not appropriate to rate the veteran's 
low back disability of chronic lumbar strain/sprain under the 
criteria of the diagnostic codes, before or after amendment, 
which pertain to degenerative arthritis, arthritis due to 
trauma, or intervertebral disc syndrome.  

Such being the case, the schedular criteria for consideration 
at this time to evaluate the veteran's service-connected 
disability of chronic lumbar strain/sprain are as follows: 

Prior to September 26, 2003: the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; the 
regulations 38 C.F.R. §§ 4.7, 4.40, 4.45; and the 
holding in DeLuca; 

Effective September 26, 2003: 38 C.F.R. § 4.71a, the 
General Rating Formula for Diseases and Injuries of the 
Spine and Diagnostic Code 5237, lumbosacral or cervical 
strain; and the regulations 38 C.F.R. §§ 4.7, 4.40, 
4.45.

With regard to the rating criteria effective from September 
26, 2003, lumbosacral strain, Diagnostic Code 5237, is rated 
under the provisions of the General Rating Formula for 
Diseases and Injuries of the Spine which requires for a 
schedular evaluation of 20 percent a showing of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  None of 
these findings required for assignment of an evaluation of 20 
percent for chronic lumbar strain/sprain are shown by 
competent medical evidence in the veteran's case.  For 
example, at the VA orthopedic examination in January 2006, 
forward flexion of the veteran's lumbosacral spine was to 90 
degrees, the combined range of motion of his thoracolumbar 
spine was much greater than 120 degrees, no muscle spasms 
were reported, and there was no neurological involvement from 
the veteran's chronic lumbar strain/sprain.  The General 
Rating Formula for Diseases and Injuries of the Spine does 
not permit consideration of pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease in determining 
entitlement to a disability evaluation for the veteran's 
chronic lumbar strain/sprain, which vitiates any effect on 
the rating of the disability in question of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  

With regard to the rating criteria effective from September 
26, 2003, however, in August 2000 the VA examining physician 
also reported that, "Since [the veteran] has been working in 
a lawn service capacity [his present job] he has had several 
episodes each year from 3-6 per year in which he has back 
pain, stiffness and the need to get off his feet and have 
local heat and cold and medication treatment."  The veteran 
indicated that to the examiner in January 2006 that he had 
switched to the lawn care job because previous jobs of fence 
installer and truck mechanic [which may have paid more, it 
seems to the Board] caused him to have more low back trouble.  
Under these circumstances, the veteran's flare-ups of low 
back pain, which have evidently interfered with the veteran's 
ability to perform the tasks of his current and past jobs, in 
the Board's view, warrant the assignment of a higher 
evaluation of 20 percent, but no more, for the period 
commencing September 26, 2003, under the Court's holding in 
DeLuca, and entitlement to that benefit is established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
DeLuca, supra.

With regard to the rating criteria in effect prior to 
September 26, 2003, the range of motion of the veteran's 
lumbosacral spine reported by the VA-contracted physician who 
conducted an orthopedic examination of the veteran in August 
2000 did not show moderate, or even more slight, limitation 
of motion of the lumbar spine, and so the requirement of 
moderate limitation of motion under Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, for 
an evaluation of 20 percent was not met.  Similarly, the 
requirement of evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, under Diagnostic Code 5295, pertaining to 
lumbosacral strain, for an evaluation of 20 percent was not 
met prior to September 26, 2003, in the absence of any such 
medical findings.  

However, the following findings by VA physicians indicated 
that the veteran was having some functional loss due to low 
back pain associated with his service-connected disability of 
chronic lumbar strain/sprain prior to September 26, 2003: the 
VA examining physician in August 2000 reported that the 
veteran had some muscle pain at the end of range on motion on 
flexion of his lumbosacral spine, and that finding is 
considered by the Board to have been an objective finding; in 
April 2003, a VA physical medicine and rehabilitation service 
provided the veteran with a TENS unit as treatment for low 
back pain; and in August 2003 a VA physician prescribed the 
medicine hydrocodone [brand name Oxycontin] as treatment for 
the veteran's back pain.  The provision of a TENS unit and 
the prescription of hydrocodone by VA medical personnel are 
considered by the Board to have been implicit findings that 
the veteran was having low back pain which was part and 
parcel of his service-connected low back disability which 
made those treatment measures medically indicated and 
appropriate.  Under these circumstances, the veteran's low 
back pain prior to September 26, 2003, warrants the 
assignment of a higher evaluation of 20 percent, but no more, 
for the period commencing September 26, 2003, under the 
provision of 38 C.F.R. § 4.40 concerning functional loss due 
to pain and the Court's holding in DeLuca, and entitlement to 
that benefit is established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.40, DeLuca, supra.

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims for service connection for a right knee disorder and 
bilateral hearing loss, the benefit of the doubt doctrine 
does not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 





ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an evaluation of 20 percent for chronic lumbar 
strain/sprain is granted, subject to governing regulations 
concerning monetary benefits.



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


